DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of species F (Figs. 20-23) in the reply filed on 16 August 2021 is acknowledged.  The traversal has previously been addressed.  Additionally, the limitations of claims 4 and 13 do not appear to be supported by the drawings of the elected embodiments.  If the applicant cannot provide evidence of support in the elected embodiment in response to the current Office Action, these claims will be withdrawn under the assumption that they are directed to an alternative, non-elected embodiment.  
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upflow air path from the surface cleaning head to the cyclone air inlet that is linear (Claims 1 and 10) and the inlet conduit extending through the dirt collection chamber (claims 4 and 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As noted in relation to the drawings, there is no support found for the new limitation that the upflow air path from the surface cleaning head to the cyclone air inlet being linear.  There is also no written support in the application as a whole for these limitations.  To the contrary, the drawings of the elected embodiment, clearly show a deflection of approximately 90 degrees from a linear path as the base of the portable cleaning unit , prior to entering the cyclone air inlet (1120).  For the sake of the current Office Action, the examiner will treat these claims, as best supported by the elected embodiment, as disclosing the upflow air path from the surface cleaning head to the cyclone air inlet as being substantially linear or at least partially linear. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The application fails to clarify if the limitations set forth in these claims are intended to be included as part of the elected embodiment, and if so, how the inlet conduit actually does pass through the dirt collection chamber (with no support in the drawings, as discussed supra). 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Han et al. (10,517,449; filed 26 May 2011).
Regarding claims 1 and 10, Han discloses a reconfigurable surface cleaning apparatus comprising: (a) a floor cleaning unit comprising a surface cleaning head (2), an upper section (6) and a floor cleaning unit air flow path (7) extending from a surface cleaning head dirty air inlet to a floor cleaning unit air outlet, the upper section being moveably mounted (Col. 6, lines 46-47) to the surface cleaning head between an upright storage position and an inclined floor cleaning position, the floor cleaning unit air flow path including an upflow conduit (seen clearly  in Fig. 10) extending to the floor cleaning unit air outlet; and (b) a portable cleaning unit (50) removably mountable to the floor cleaning unit (as seen in Fig. 8), the portable cleaning unit comprising a cyclone/air treatment member (107) and a suction motor (M), the cyclone having a cyclone axis of rotation, a cyclone inlet (63) and a cyclone outlet (71), and, when the portable cleaning unit is mounted to the floor cleaning unit and the upper section is in the upright storage position, the cyclone has an upper end and a lower end and the cyclone axis extends generally vertically, wherein the reconfigurable surface cleaning apparatus is operable in a floor cleaning mode (Figs. 1 and 4A) in which the portable cleaning unit is mounted to the floor cleaning unit, wherein the reconfigurable surface cleaning apparatus is also operable in an above floor cleaning mode (Fig. 7) in which the portable cleaning unit is mounted to the floor cleaning unit and the energy storage member is operated to power the suction motor, wherein, when the reconfigurable surface cleaning apparatus is in the floor cleaning mode, the floor cleaning unit is positioned on a floor and the upper section is in the upright storage position, the cyclone air inlet is provided at the lower end of the cyclone and is located no more than 20 inches above the floor (regardless of scale, the inlet appears to be well under 20 inches, based on the relative size of the portable surface cleaning unit compared to a known common size of such cleaners, and the necessary size to operate in a hand held manner when removed; alternatively, it would have been obvious to anyone of ordinary skill in the art to form the cleaner in different sizes to accommodate different sized users, such as children, and/or to adapt to different levels of use, wherein smaller versions would obviously place the cyclone air inlet even closer to a floor surface), the suction motor is located above the cyclone, and an upflow air flow path from the surface cleaning head to the cyclone air inlet is substantially or at least partially linear in a similar manner as the applicant’s disclosed invention, and wherein the reconfigurable surface cleaning apparatus is also operable in an above floor cleaning mode (Fig. 6) in which the portable cleaning unit is disconnected from air flow with the floor cleaning unit and operated using the energy storage member.
Regarding claims 2 and 11, Han further discloses that the portable cleaning unit further comprises an inlet conduit (seen in Fig. 10, receiving the upflow conduit 6 therein) and the upflow conduit is slideably receivable in the inlet conduit and the upflow air flow path comprises the upflow conduit and the inlet conduit.
Regarding claims 3 and 12, Han further discloses that the inlet conduit extends generally vertically when the portable cleaning unit is mounted to the floor cleaning unit and the upper section is in the upright storage position, whereby the upflow conduit is seated in the inlet conduit as the portable cleaning unit is mounted to the floor cleaning unit and the upflow air flow path comprises the upflow conduit and the inlet conduit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (10,517,449) as applied to claims 1 and 10 and in view of Liu et al. (.2016/0000285). 
Han provides the structure discussed supra, but fails to disclose the cyclone/air treatment member inlet conduit extending through a dirt collection chamber or the air inlet being provided in a lower end of the cyclone/air treatment member.  Liu discloses an alternative configuration for a cyclone separator and teaches that the cyclone inlet conduit (17) entering the bottom of a dirt collection chamber along with an inlet (103) in the bottom of the cyclone (11) will   significantly shorten the distance between the air inlet and cyclone inlet, which will reduce power loss and save space, as well as the inlet located in the bottom largely increasing the capacity of the dust container (paragraph 7).  Therefore, it further would have been obvious to replace the cyclone/dirt collection chamber configuration taught by Han with the configuration taught by Liu, to even further reduce the length of the airflow (similarly taught by Krebs) for space saving, further improvement of efficiency and reduced power requirements, and also to increase capacity of the dirt collection chamber, which would further be advantageous when reducing the overall size/height of the portable surface cleaning unit, as taught by Krebs.  Thus, the cyclone configuration of Liu will provide the claimed dirt collection chamber (2), dirt outlet (open top portion of cyclone 11) and inlet conduit (17) extending through the dirt collection chamber with the air inlet (103) being provided in a lower end of the cyclone/air treatment member.

Claims 8, 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (10,517,449) as applied to claims 1 and 10 and in view of Conrad (2017/0303754). 
Regarding claims 8, 17 and 19, Han provides the structure discussed supra, but fails to disclose any specific power modes fort the suction motor.  Conrad discloses a similar reconfigurable surface cleaning device having battery power, also having a portable cleaning unit (100) removably mountable to a cleaning head (154) via and upflow conduit (150) for use in a floor cleaning mode or an above floor cleaning mode and Conrad further discloses that some embodiments may allow for manual control of the suction motor between high and lower power modes (paragraph 646), to allow for somewhat customized cleaning as needed (increased when more debris is present or decreased when power reduction is preferred).  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar power control means to the cleaner of Han, to allow a user to optionally control wherein the manual control the power mode of the suction cleaner, as taught by Conrad, which would make the cleaner inherently capable of being operated at the same power level in the floor cleaning mode and in the above floor cleaning mode (i.e. kept in the same manually controlled position regardless of floor or above floor mode).
Regarding claims 9, 18 and 20, Conrad further discloses that other embodiments provide automatic control of the power mode of the suction motor, including one configuration that provides a lower suction power mode when in the floor cleaning mode to allow for a greater portion of the battery power to be provided to the brush motor of the floor cleaning head (paragraph 650), such that the suction motor is operated at a first power level in the floor cleaning mode and at a second, higher power level in the above floor cleaning mode.  Therefore, it further alternatively would have been obvious to one of ordinary skill in the art to provide a similar automatic power control means to the cleaner of Han, as taught by Conrad, to automatically control the suction motor between floor cleaning and above floor cleaning modes to reduce suction power to allow for increased power to the brush during floor cleaning modes and thus provide the claimed higher power level in the above floor cleaning mode when used without a driven agitator brush.  

Response to Arguments
Applicant’s arguments, see Remarks/Arguments, filed 23 February 2022, with respect to all pending rejection(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Han, and Han in view of Conrad or Liu, as discussed supra. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        6 June 2022